DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed on February 16, 2021, which has been entered with the exception of the proposed replacement drawing sheet (see explanation below).

Proposed Drawing Amendment
The proposed replacement drawing sheet filed on February 16, 2021 has been disapproved by the examiner and will not be entered because it (a) improperly introduces new matter into the disclosure of the invention, and (b) is inconsistent with the description of the invention found in the original specification.
Specifically, the proposed amendments to Fig. 3 add new matter and are inconsistent with the original disclosure because they show:
Plural outlets (i.e., exhaust ports) for Cylinder 1 and Cylinder 4 whereas the original specification describes a singular exhaust valve and exhaust port for each cylinder. See col. 1, ll. 51-61; col. 2, ll. 4-32.
Plural inlets (i.e., intake ports) for Cylinder 2 and Cylinder 3 whereas the original specification describes a singular intake valve and intake port for each cylinder. Again see col. 1, ll. 51-61; col. 2, ll. 4-32.

Objections to Amendments – Formalities
The amendments to the specification filed on February 16, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). Changes to the specification must be made by submission of the entire text of each rewritten paragraph together with an identification of the precise point in the specification where it is located. All changes must be made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. The use of strikethrough or double brackets is not permitted in reissue applications. 
In this case, the amendment is improper because the rewritten paragraphs contain double brackets, rather than single brackets, to show text to be omitted.

The amendments to the specification filed on February 16, 2021 are also objected to because: 
In the rewritten paragraphs located at col. 2, ll. 58-61, and col. 9, ll. 33-41, the descriptions of Fig. 15 as showing a first engine and of Fig. 16 as showing a second engine are inaccurate. Rather, both of these figures show two engines coupled together. This is clear from the versions of Figs. 15 and 16 appearing in Provisional Application No. 61/264,606 (to which priority is claimed).
In the first line of the rewritten paragraph located at col. 2, ll. 60-61, “coupled a” should read “coupled to a”.

The claim amendments filed on February 16, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. The use of strikethrough or double brackets is not permitted in reissue applications. New claims must be underlined in their entirety. In this case, the amendment is improper because:
Amended claims 1-18 contain strikethrough, rather than single brackets, to show text to be omitted.
Amended claims 1, 7, 9, 15 and 17 contain double brackets, rather than single brackets, to show text to be omitted.
In amended claim 6, at l. 1, “two reclaim” should read “two reclaim”, i.e., the added material should be underlined in its entirety.
In claim 12, at l. 14, the period should not be underlined since it appears in patent claim 12.
In amended claim 14, at l. 2, “reclaim cylinders” should read “reclaim cylinders [cylinder]”.

The claim amendments filed on February 16, 2021 are also objected to because:
In claim 6, at l. 2, “and pistons” should read “and the pistons”.
In claim 7, at l. 3, “[[the]] pistons” should read “the pistons”.
In claim 8, at ll. 3-4, the recitation “and the piston of the second…reclaim cylinder is 90 degrees behind the piston of the first…reclaim cylinder” duplicates 
In claim 10, at l. 3, “respective piston” should read “respective pistons [piston]”.
In claim 12, at l. 8, “cylinder ; and” should read “cylinder; and”.
In claim 12, at l. 11, “is 1:2” should read “is 1:2,”.
In claim 13, at l. 3, “reclaim cylinders” should read “[cylinders] reclaim cylinder”.
In claim 14, at l. 2, “first and second one” should read “first and second [one]”.
In claim 15, at l. 4, “[[the]] pistons” should read “the pistons”.
In claim 15, at l. 5, “[[the]] pistons” should read “the pistons”.
In claim 32, at l. 7, “cylinder comprising” should read “cylinders comprising”.
In claim 36, at l. 8, “at least at least” should read “at least”.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) and make other appropriate corrections in response to this Office action.

Objections to Amendments – New Matter
The amendment filed on February 16, 2021 is objected to under 35 USC 132(a), which states that no amendment shall introduce new matter into the disclosure of the invention, and is objected to under 35 USC 251(a), which states that no new matter shall be introduced into the application for reissue. See the further explanation below.

Patent No. 9,611,783, i.e., the patent for which reissue is sought, issued from Application No. 14/326,347. Application No. 14/326,347 was identified by the applicant as a “continuation” of prior Application No. 12/953,886, which claimed priority to Provisional Application No. 61/264,606.

As explained in the Priority section below, Application No. 14/326,347 introduced new matter that was not supported in prior Application No. 12/953,886 in the manner required by 35 USC 112(a). Accordingly, for claims 5, 10 and 14, the “original disclosure” is the disclosure of parent Application No. 14/326,347 as filed on July 8, 2014.

With respect to claims 1-4, 6-9, 11-13, 15-18 and 32-36, the “original disclosure” is considered to be the disclosure of grandparent Application No. 12/953,886, which appears to be essentially the same as the disclosure of Provisional Application No. 61/264,606. 

The amendment filed on February 16, 2021 contains new matter relative to the original disclosure because there is no support in the original disclosure for:
Delivery of heated exhaust gas to the reclaim cylinders, i.e., the second and third cylinders, “while” their respective pistons “are substantially in mid-stroke…between top dead center and bottom dead center” (see amended paragraph at col. 2, ll. 22-32).
A “common” (claim 1, ll. 2 and 3; claim 32, ll. 2 and 4; claim 36, ll. 6 and 12) or singular (claim 12, l. 14) crankshaft in combination with the claimed fuel to reclaim cylinder ratio of 1:2 (claims 1 and 12) or 1 to more than 1 (claims 32 and 36).
Reclaim cylinders configured to receive exhaust gas “when” their pistons are “at or near the top of..an intake stroke” (see claims 11 and 18).
Pistons of at least one fuel burning cylinder and at least two reclaim cylinders “directly connected to a crankshaft by respective connecting rods” (see claim 12, ll. 12-14) or “connected directly to the common crankshaft by a connecting rod” (see claim 32, ll. 3-7).
“[Each] reclaim cylinder uses heat energy of the received exhaust without injecting water into the reclaim cylinder” (see claim 35).
With respect to the amended paragraph in column 2, and with respect to claims 11 and 18, the original disclosure of prior Application No. 12/953,886 and Provisional Application No. 61/264,606 described the heated exhaust from the fuel burning cylinders as being directed to the reclaim cylinders during their respective intake strokes. See the corresponding disclosure at col. 2, ll. 11-14 and 22-24 of Patent No. 9,611,783. The original disclosure of prior Application No. 12/953,886 also described the intake valves of the reclaim cylinders as being open for 40% of the travel distance downward (from top dead center or TDC). See the corresponding disclosure at col. 7, ll. 1-2 of Patent No. 9,611,783. Further, according to the original disclosure, the reclaim an intake stroke” (claims 11 and 18). In other words, the reclaim cylinders are not disclosed as (a) receiving exhaust gas while (i.e., during a period of time in which) their respective pistons are substantially in the 50% travel position (i.e., mid-stroke between TDC and BDC), or (b) receiving exhaust gas when (i.e., at a specific point in time in which) their respective pistons are at or near TDC (i.e., their position at or near the top of an intake stroke). Rather, the reclaim cylinders are disclosed as receiving exhaust gas during 40% of the travel of their respective pistons downward from TDC.
	With respect to claims 1, 12, 32 and 36, the original disclosure discusses conventional internal combustion engines using the singular term “crankshaft”. See col. 3, ll. 39-42. The original also describes the invention using the singular term “crankshaft”. See, for example, col. 3, l. 56 to col. 4, l. 25. Particularly, the original disclosure describes the embodiment shown in Figs. 1-13 in the form of a 4-cylinder engine having two fuel-burning cylinders and two reclaim cylinders, i.e., a 1:1 (or 2:2) ratio, driven through a 720 degree cycle such that the two reclaim cylinders each undergo two power strokes during the time it takes for the two fuel-burning cylinders to undergo their respective individual power strokes. While a second embodiment having only 2 cylinders is purportedly shown in Figs. 15-16, the applicant’s disclosure does not explain any of the details of the structure and function of this additional embodiment. Further, neither the first disclosed embodiment (Figs. 1-13) nor the second mentioned embodiment (Figs. 15-16) has the claimed fuel to reclaim cylinder ratio of 1:2 or 1 to more than 1. 
A person of ordinary skill in the art (POSITA) would appreciate that significant modifications would need to be made to the first disclosed embodiment (Figs. 1-13) in order to construct an engine having the claimed fuel to reclaim cylinder ratio of 1:2 or 1 to more than 1. crankshaft reconfigurations, rerouting of intake and exhaust porting, and retiming of a portion of the cylinder injectors to modify a conventional internal combustion engine to operate as a reclaim engine as described herein” (emphasis added) in order to construct a 1:1 ratio engine according to the second mentioned embodiment (Figs. 15-16). Thus, assuming that the first disclosed embodiment (Figs. 1-13) is described as having a “common” (claim 1, ll. 2 and 3; claim 32, ll. 2 and 4; claim 36, ll. 6 and 12) or singular (claim 12, l. 14) crankshaft, POSITA would not assume that embodiments having other fuel burning to reclaim cylinder ratios, such as the claimed 1:2 (claims 1 and 12) or 1 to more than 1 (claims 32 and 36) ratio, would inherently possess a common or singular crankshaft. 
Rather, POSITA would understand from the applicant’s own disclosure that engine modifications would have to be made—relative to the first disclosed embodiment (Figs. 1-13)—in order to construct engines having other fuel burning to reclaim cylinder ratios, including the claimed ratio of 1:2 or 1 to more than 1. For example, POSITA would appreciate that the 720 degree cycle illustrated in Figs. 1-13 would have to be modified in order to apply such a cycle to an engine having the claimed fuel to reclaim cylinder ratio of 1:2 or 1 to more than 1 since such an engine lacks the second fuel burning cylinder illustrated in Figs. 1-13 and relied upon in that embodiment to produce a second power stroke in each of the two reclaim cylinders. The Voisin reference (US 2010/0077987 A1) explains that it is desireable to provide gear reduction between the cranks of fuel burning and reclaim cylinders when using a 1:2 ratio so that the pistons of the two reclaim cylinders can operate at a lower speed than the pistons of the one fuel burning cylinder, which is necessary for the two reclaim cylinders to undergo four quarter exhaust strokes and four quarter power strokes for every two four-stroke cycles (or every 720 degree cycle) of the fuel burning cylinder. See ¶¶ 0044-0045 of Voisin. This teaching of Voisin supports the findings that POSITA (a) would not assume that embodiments having other fuel burning to reclaim cylinder ratios, such as the claimed 1:2 (claims 1 and 12) or 1 to more than 1 (claims 32 and 36) ratio, would inherently possess a common or singular crankshaft, and (b) would expect the need to modify the first disclosed embodiment (Figs. 1-13) in order to construct an engine with the claimed fuel to reclaim cylinder ratio of 1:2 or 1 to more than 1. The original disclosure is silent as to the particulars of the required modifications and, therefore, does not provide 
Further, with respect to claims 12 and 32, there is no support in the original disclosure for a “direct” connection between the pistons and the crankshaft via the connecting rods. More particularly, there is no support in the original disclosure for such a “direct” connection to a singular (claim 12) or common (claim 32) crankshaft in an engine having a 1:2 (claim 12) or 1 to more than 1 (claim 32) ratio of fuel burning to reclaim cylinders.
	With respect to claim 35, the original disclosure states that air is the simplest substance useful for injection into the reclaim cylinders, but also discusses the use of liquid nitrogen for this purpose. See the corresponding disclosure at col. 8, l. 47 to col. 9, l. 6 of Patent No. 9,611,783. The original disclosure explains that ambient air is at the lower end of a sliding power reclamation scale whereas liquid nitrogen is at the higher end. See col. 9, ll. 6-10 of Patent No. 9,611,783. The original disclosure indicates that other gases and liquid solutions can be used for this purpose, with a solution of water being in between the top and bottom of the scale. See col. 9, ll. 10-14. The use of water or air is also discussed at col. 10, ll. 34-42. Thus, according to the original disclosure, a water solution (or water) is a useful injection for the reclaim cylinders. The original disclosure does not prohibit the use of water or explain any conditions that preclude the use of water as a useful injection for the reclaim cylinders. Thus, claim 35 introduces new matter by introducing a limitation precluding the injection of water into the reclaim cylinders.

Applicant is required to cancel the new matter in the reply to this Office Action.

Priority
Patent No. 9,611,783, i.e., the patent for which reissue is sought and which issued from Application No. 14/326,347, is identified on page 1 of the patent and in column 1 of the patent as a “continuation” of prior Application No. 12/953,886. However, Patent No. 9,611,783 does not constitute a proper “continuation” of prior Application No. 12/953,886 because Application No. 14/326,347 introduced new matter that was not supported in prior Application No. 12/953,886 in the manner required by 35 USC 112(a). Specifically, Application No. 14/326,347 was filed with claims reciting the following subject matter which was not supported in prior Application No. 12/953,886 in the manner required by 35 USC 112(a):
Reclaim cylinders defined as “non-fuel burning cylinders” (see claim 5, l. 4) and that function “without compressing and igniting the exhaust within their respective cylinders” (see claim 10, ll. 3-4) or “without compressing and igniting the received exhaust” (see claim 14, l. 3).
The original disclosure of prior Application No. 12/953,886 referred to the reclaim cylinders as “reclaim exhaust burning cylinders”. See the same disclosure at col. 1, l. 53 of Patent No. 9,611,783. The original disclosure of prior Application No. 12/953,886 also described the reclaim cylinders as functioning “without any extra fuel burn”. See the same disclosure at col. 4, ll. 10-13 of Patent No. 9,611,783. Thus, the reclaim cylinders were originally disclosed to be “exhaust burning”, while functioning “without any extra fuel burn”. Since some fuel is inherently present in the exhaust, the “exhaust burning” reclaim cylinders function to burn some of the fuel present in the exhaust—this is the only way for them to be “exhaust burning” while not relying upon “any extra fuel burn”. Further, the reclaim cylinders cannot be “exhaust burning” without igniting the exhaust within their respective cylinders, i.e., ignition necessarily precedes burning. Accordingly, the original disclosure of prior Application No. 12/953,886 fails to provide support in the manner required by 35 USC 112(a) for reclaim cylinders defined as “non-fuel burning cylinders” and that function “without compressing and igniting the exhaust within their respective cylinders”.

Accordingly, Patent No. 9,611,783 is erroneously identified on page 1 of the patent and in column 1 of the patent as a “continuation” of prior Application No. 12/953,886. If the above-described subject matter (i.e., the subject matter which is not supported in prior Application No. 12/953,886 in the manner required by 35 USC 112(a)) is retained in Patent No. 9,611,783, then the patent needs to be properly identified as a “continuation-in-part” of prior Application No. 12/953,886, rather than a “continuation”. Appropriate correction is required.

Effective Filing Date
As explained in the Priority section above, claims 5, 10 and 14 presently recite subject matter that is not supported by prior Application No. 12/953,886 in the manner required by 35 USC 112(a). Accordingly, the effective filing date of claims 5, 10 and 14 is July 8, 2014, i.e., the filing date of parent Application No. 14/326,347.

With the exception of the new matter which must be removed from the claims, the effective filing date of claims 1-4, 6-9, 11-13, 15-18 and 32-36 is considered to be November 25, 2009, i.e., the filing date of Provisional Application No. 61/264,606 to which priority is claimed. 

AIA  – First to File
The present reissue application currently contains claims to a claimed invention having an effective filing date after March 16, 2013. Accordingly, this application is being examined under the AIA  first inventor to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



GROUND 1:  Claims 1-18 and 32-36 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is explained in item 12 above. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

As explained in MPEP 2162, a patent application must contain a full and clear description of the invention for which a patent is sought in the manner prescribed by 35 U.S.C. 112(a). The requirement for an adequate written description ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent. In exchange for the patent rights granted, 35 U.S.C. 112(a) sets forth the minimum requirements for the quality and quantity of information that must be contained in a patent application to justify the grant of a patent. The patent application must disclose sufficient information to demonstrate that the inventor had possession of the invention at the time of filing and to enable those skilled in the art to make and use the invention.

As explained in MPEP 2163:
The essential goal of the written description requirement of 35 U.S.C. 112(a) is to clearly convey the information that an applicant has invented the subject matter which is claimed.
The written description requirement of 35 U.S.C. 112(a) implements the principle that a patent must describe the technology that is sought to be patented; the 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. 
Possession may be shown by:
An actual reduction to practice of the claimed invention, i.e., showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose.
A clear depiction of the invention in detailed drawings and/or a description of sufficient, relevant, identifying characteristics which permit POSITA to clearly recognize that applicant had possession of the claimed invention.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, i.e., species representative of the entire genus. As above, possession of the representative species is shown by (a) an actual reduction to practice, or (b) sufficiently detailed drawings and/or written description. A specification describing only one embodiment does not necessarily satisfy the requirements of 35 U.S.C. 112(a) for expansive claim language covering numerous embodiments.
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art.

As explained in MPEP 2164:
The purpose of the enablement requirement of 35 U.S.C. 112(a) is to ensure that the invention is communicated to the interested public in a meaningful way.
The enablement requirement of 35 U.S.C. 112(a) is satisfied when the disclosure, as filed, contains sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. 
The factors to consider include (a) the breadth of the claims, (b) the nature of the invention, (c) the state of the prior art, (d) the level of one of ordinary skill, (e) the level of predictability in the art, (f) the amount of direction provided by the inventor, (g) the existence of working examples, and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
A conclusion of lack of enablement means that, based on the evidence regarding the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.

As indicated in MPEP 2173.04, if a claim is too broad because it is not supported by the original (written) description or by an enabling disclosure, a rejection under 35 U.S.C. 112(a) is appropriate.

GROUND 2:  Claims 1-18 and 32-36 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. The added material which is not supported by the prior patent is explained in item 12 above.

GROUND 3:  Claims 1-18 and 32-36 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

GROUND 3A: ROUTING MEMBERS & ROUTING/DIRECTING FUNCTION
The claims recite:
“at least…two routing members configured to route exhaust from the exhaust port of the at least one fuel burning cylinder to…the intake ports of the at least two…reclaim cylinders
“the at least one routing member comprises a first routing member that routes at least a portion of the exhaust from the first fuel burning cylinder to the first…reclaim cylinder and a second routing member that routes at least a portion of the exhaust from the second fuel burning cylinder to the second…reclaim cylinder” (claim 2, ll. 4-8).
“the first and second fuel burning cylinders have more than one routing member such that exhaust from their respective exhaust ports is routed to the intake ports of both of the first and second…reclaim cylinders” (claim 3).
“the first and second…reclaim cylinders are configured to receive exhaust through their respective intake ports to drive their respective piston…” (claim 10).
“the first and second…reclaim cylinders are configured to receive exhaust through their respective intake ports…” (claim 11).
“directing exhaust from the at least one fuel burning cylinder to at least a first… reclaim cylinder and a second reclaim cylinder” (claim 12, ll. 7-8).
“directing exhaust from the at least one fuel burning cylinder comprises directing exhaust from a respective fuel burning cylinder to more than one…reclaim cylinders” (claim 13).
“each reclaim cylinder being configured to receive exhaust from at least one of the one or more fuel burning cylinders through its intake port to drive its piston…” (claim 32, ll. 8-9).
“during an exhaust stroke of a first of the one or more fuel burning cylinders, exhaust from the first of the one or more fuel burning cylinders is directed to the first reclaim cylinder during a first half of the exhaust stroke and to the second reclaim cylinder during a second half of the exhaust stroke” (claim 34).
“directing exhaust from the at least one fuel burning cylinder to at least at least a first reclaim cylinder and to at least a second reclaim cylinder” (claim 36, ll. 8-9).
Concerning the claimed routing member structure and the claimed function of routing/ directing exhaust from fuel burning to reclaim cylinders, the specification provides the following disclosure:
“A plurality of routing members, such as hoses, are provided to route exhaust gas from the fuel burning cylinders to the reclaim cylinders.” See the abstract.
“In addition, a plurality of routing members can be provided to route exhaust from the fuel burning cylinders to reclaim exhaust burning cylinders. For, example, a first routing member can be configured to route exhaust from the first exhaust port to the second intake port and a second routing member can be configured to route exhaust from the first exhaust port to the third intake port. Similarly, a third routing member can be configured to route exhaust from the fourth exhaust port to the second intake port and a fourth routing member can be configured to route exhaust from the fourth exhaust port to the third intake port.” See col. 1, ll. 51-611.
“FIG. 3 illustrates how in the 4 cylinder engine, the hot exhaust gas can flow to the reclaim cylinders. The first one-half of the volume of the exhaust gas from cylinder #1 during the exhaust stroke in cylinder #1 is routed to the #2 cylinder (the first reclaim cylinder). After this first one-half volume is transferred to the #2 cylinder, the intake valve in cylinder #2 shuts, and the intake valve in the reclaim cylinder #3 (the second reclaim cylinder) opens. The second one-half of the volume of exhaust gas in cylinder #1 is then routed to cylinder #3. When the cylinder #1 reaches TDC, its exhaust valve shuts, as does the intake valve in cylinder #3. 180 degrees of crankshaft rotation later, the same exhaust gas transfer takes place from cylinder #4 to the reclaim cylinders. The first one-half of the volume of the exhaust gas from cylinder #4 during the exhaust stroke in cylinder #4 is routed to the #2 reclaim cylinder. After this first one-half volume is transferred to the #2 cylinder, the intake valve in cylinder #2 shuts, and the intake valve in the reclaim cylinder #3 opens. The second one-half of the volume of exhaust gas in cylinder #4 is then routed to cylinder #3. When the cylinder #4 reaches TDC, its exhaust valve shuts, as does the intake valve in cylinder #3.” See col. 4, l. 48 to col. 5, l. 2.
Aside from the passing reference to “hoses” found in the abstract, the specification fails to explain the specific structure of the claimed routing members, the specific manner in which they are arranged relative to the other components of the engine, or the specific manner in which they are interconnected with the exhaust ports of the fuel-burning cylinders and the intake ports of the reclaim cylinders. Further, the drawings (Fig. 3 in particular) only provide a schematic representation of the manner in which the exhaust gas is transferred from the fuel-burning cylinders to the reclaim cylinders. The drawings fail to illustrate the specific structure of the claimed routing members, the specific manner in which they are arranged relative to the other components of the engine, or the specific manner in which they are interconnected with the exhaust ports of the fuel-burning cylinders and the intake ports of the reclaim cylinders.
POSITA would appreciate that conventional internal combustion engines with multiple cylinders have:
intake manifolds shared by plural cylinders and functioning to collectively direct intake to the cylinders (most common), or individual intake runners that direct intake to respective cylinders (uncommon); and 
exhaust manifolds that collectively direct exhaust away from plural cylinders (more common), or exhaust headers that individually direct exhaust away from respective cylinders (less common). 
POSITA would also appreciate that (a) conventional intake manifolds do not allow for selective delivery of intake to the plural cylinders they service (e.g., they do not allow for delivery of intake to one cylinder while not delivering intake to another of the cylinders they service); and (b) conventional exhaust manifolds do not allow for selective delivery of exhaust to the intakes of certain cylinders. Thus, POSITA would appreciate that significant modifications to conventional technology would be necessary in order to construct an internal combustion engine having the claimed routing member structure and the claimed function of routing/directing exhaust from fuel burning to reclaim cylinders. This fact is acknowledged by the applicant’s own disclosure at col. 9, ll. 23-28, which explains the need for “modified valve cams, crankshaft reconfigurations, rerouting of intake and exhaust porting, and retiming of a portion of the cylinder injectors to modify a conventional internal combustion engine to operate as a reclaim engine as described herein.” 
While acknowledging the need for significant modifications to conventional technology, the applicant’s disclosure fails to describe the required modifications in any detail, e.g., the specific structure of the claimed routing members, the specific manner in which they are arranged relative to the other components of the engine, the specific manner in which they are interconnected with the exhaust ports of the fuel-burning cylinders and the intake ports of the reclaim cylinders, etc.
Accordingly, the applicant’s disclosure fails to: (a) disclose the technologic knowledge upon which the patent is based; (b) show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, etc. that fully set forth the claimed invention; and (c) provide an adequate description of essential/critical features which are not conventional or known in the art.
Claims 4-9, 14-18, 33 and 35 are included in this rejection because of their dependencies.

GROUND 3B: FUEL TO RECLAIM RATIO OF 1:2 OR 1 TO MORE THAN 1
The claims recite:
“at least one fuel burning cylinder configured to receive fuel for compression and ignition…therein, and at least two …reclaim cylinders, each reclaim cylinder being configured to receive exhaust from one or…two fuel burning cylinders of the at least one fuel burning cylinder through its respective intake port to drive its respective piston…” (claim 1, ll. 5-9), “wherein the ratio of fuel burning cylinders to…reclaim cylinders is 1:2” (claim 1, l. 13).
“the at least one fuel burning cylinder comprises a first fuel burning cylinder and a second fuel burning cylinder, the at least one…reclaim cylinder comprising a first…reclaim cylinder and a second…reclaim cylinder” (claim 2, ll. 1-4).
“there are two fuel burning cylinders and four…reclaim cylinders” (claim 4).
“the at least one fuel burning cylinder comprises a first fuel burning cylinder and a second fuel burning cylinder, the at least one…reclaim cylinder comprising a first…reclaim cylinder and a second non-fuel burning cylinder” (claim 5, ll. 1-4).
“the at least one fuel burning cylinder comprises a first fuel burning cylinder and a second fuel burning cylinder” (claim 7, ll. 1-2).
“directing exhaust from the at least one fuel burning cylinder to at least a first… reclaim cylinder and a second reclaim cylinder ; and driving [a] respective pistons within the at least…a first reclaim cylinder and at least a second reclaim cylinder using…heat energy of the…exhaust, wherein the ratio of fuel burning cylinders to non-fuel burning cylinders is 1:2” (claim 12, ll. 7-11).
“…directing exhaust from a respective fuel burning cylinder to more than one… reclaim cylinders” (claim 13).
“the at least one fuel burning cylinder comprises a first fuel burning cylinder and a second fuel burning cylinder” (claim 15, ll. 1-2).
“the plurality of cylinders comprising one or more one fuel burning cylinders, each fuel burning cylinder 6Attorney Docket No. 1349.8002R2PATENT configured to receive fuel for compression and ignition therein, and two or more reclaim cylinders, the two or more reclaim cylinder comprising at least a first reclaim cylinder and a second reclaim cylinder, each reclaim cylinder being configured to receive exhaust from at least one of the one or more fuel burning cylinders through its intake port to drive its piston…wherein a ratio of the number of fuel burning cylinders to the number of reclaim cylinders is an integer ratio of 1 to more than 1, for an engine having a number of cylinders in the range 3-8” (claim 32, ll. 4-13).
“wherein the number of cylinders is 4, 6 or 8” (claim 33).
“during an exhaust stroke of a first of the one or more fuel burning cylinders, exhaust from the first of the one or more fuel burning cylinders is directed to the first reclaim cylinder during a first half of the exhaust stroke and to the second reclaim cylinder during a second half of the exhaust stroke” (claim 34).
“directing exhaust from the at least one fuel burning cylinder to at least at least a first reclaim cylinder and to at least a second reclaim cylinder; and driving respective pistons within the first reclaim cylinder and the second reclaim cylinder… (claim 36, ll. 8-11), wherein the ratio of fuel burning cylinders to reclaim cylinders is an integer ratio of 1 to more than 1, where the engine has a number of cylinders in the range 3-8” (claim 36, ll. 14-15).
Concerning the claimed one or more fuel burning cylinders, two or more reclaim cylinders, fuel to reclaim cylinder ratio of 1:2 or 1 to more than 1, and cylinder numbers of 3-8, the specification broadly states that “the ratio of fuel burning cylinders to reclaim cylinders can be greater or less than 1:1” (col. 2, ll. 36-38), “reclaim cylinders can be used with any combination of fuel burning cylinders” (col. 10, ll. 62-65), “reclaim cylinders can be used with engines that have at least two cylinders” (col. 11, ll. 1-2), “there is no specific upper limit for the number of cylinders with which reclaim cylinders can be used…” (col. 11, ll. 2-5), “in a six cylinder engine there can be two fuel burning cylinders and four reclaim cylinders, or, alternatively, four fuel burning cylinders and two reclaim cylinders” (col. 11, ll. 9-12), and “in an eight cylinder engine, the ratio of fuel burning cylinders to reclaim cylinders can be 1:1 such that there are four fuel burning and four reclaim cylinders, or the ratio can be higher or lower (e.g., six fuel burning cylinders and two reclaim cylinders)” (col. 11, ll. 12-16).
However, the specification only discusses and the drawings only show a general scheme for routing exhaust gas within a 4-cylinder engine having two fuel-burning cylinders and two reclaim cylinders, i.e., a 1:1 (or 2:2) ratio. Thus, the specification only provides a description—in any detail—of a single embodiment, which single embodiment does not meet the claimed 
As already explained above, POSITA would appreciate that significant modifications to conventional technology would be necessary in order to construct an internal combustion engine having the claimed one or more fuel burning cylinders, two or more reclaim cylinders, and fuel to reclaim cylinder ratio of 1:2 or 1 to more than 1. This fact is acknowledged by the applicant’s own disclosure at col. 9, ll. 23-28, which explains the need for “modified valve cams, crankshaft reconfigurations, rerouting of intake and exhaust porting, and retiming of a portion of the cylinder injectors to modify a conventional internal combustion engine to operate as a reclaim engine as described herein.” 
While acknowledging the need for significant modifications to conventional technology, the applicant’s disclosure fails to describe the required modifications in any detail, e.g., the specific structure of the modified valve cams, the specific structure of the rerouted intake and exhaust porting, the specific manner in which the cylinder injectors and pistons are retimed, etc. This is especially true for the claimed engines/methods that are all limited to a fuel to reclaim cylinder ratio of 1:2 or 1 to more than 1, which differ from the first disclosed embodiment (Figs. 1-13) and the second mentioned embodiment (Figs. 15-16).
Accordingly, the applicant’s disclosure fails to: (a) disclose the technologic knowledge upon which the patent is based; (b) show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, etc. that fully set forth the claimed invention; and (c) provide an adequate description of essential/critical features which are not conventional or known in the art.
In addition, the broadly claimed one or more fuel burning cylinders, two or more reclaim cylinders, and fuel to reclaim cylinder ratio of 1:2 or 1 to more than 1 encompass numerous species/embodiments that are not described in any detailed manner in the applicant’s specification. See the illustrations provided in Appendix A and Appendix B at the end of this action, which show in a schematic fashion just some of these many undisclosed species/embodiments encompassed by the claims. The applicant’s disclosure fails to explain how 
In fact, as noted above, the applicant’s disclosure fails to provide a detailed description of any species/embodiment that is encompassed by the claims, i.e., that has the claimed fuel to reclaim cylinder ratio of 1:2 or 1 to more than 1.
Accordingly, the applicant’s disclosure fails to provide a sufficient description of a representative number of species, i.e., species representative of the entire genus.
Claims 3, 6, 8-11, 14, 16-18, 33 and 35 are included in this rejection because of their dependencies.

GROUND 4:  Claims 1-18 and 32-36 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 

GROUND 4A: ROUTING MEMBERS & ROUTING/DIRECTING FUNCTION
As explained in GROUND 3A, the applicant’s disclosure fails to describe the modifications that POSITA would understand to be necessary, and which are not conventional or known in the art, in order to construct an internal combustion engine having the claimed routing member structure and the claimed function of routing/directing exhaust from fuel burning to reclaim cylinders. Such required unconventional modifications include the specific structure of the claimed routing members, the specific manner in which they are arranged relative to the other components of the engine, the specific manner in which they are interconnected with the exhaust ports of the fuel-burning cylinders and the intake ports of the reclaim cylinders, etc.
The above analysis provided by the examiner properly takes into account (a) the breadth of the claims, (b) the nature of the invention, (c) the state of the prior art, (d) the level of one of ordinary skill, (e) the level of predictability in the art, (f) the amount of direction provided by the inventor, (g) the existence of working examples, and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.


GROUND 4B: FUEL TO RECLAIM RATIO OF 1:2 OR 1 TO MORE THAN 1
As explained in GROUND 3B, the applicant’s disclosure fails to describe the modifications that POSITA would understand to be necessary, and which are not conventional or known in the art, in order to construct an internal combustion engine having the claimed one or more fuel burning cylinders, two or more reclaim cylinders, and fuel to reclaim cylinder ratio of 1:2 or 1 to more than 1. Such required unconventional modifications include the specific structure of the modified valve cams, the specific structure of the rerouted intake and exhaust porting, the specific manner in which the cylinder injectors and pistons are retimed, etc. 
As also explained in GROUND 3B, the applicant’s disclosure fails to provide a sufficient description of a representative number of species, i.e., species representative of the entire genus.
The above analysis provided by the examiner properly takes into account (a) the breadth of the claims, (b) the nature of the invention, (c) the state of the prior art, (d) the level of one of ordinary skill, (e) the level of predictability in the art, (f) the amount of direction provided by the inventor, (g) the existence of working examples, and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Accordingly, the applicant’s disclosure fails to: (i) communicate the invention to the interested public in a meaningful way; and (ii) contain sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the full scope of the claimed invention without undue experimentation.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 5:  Claims 1-18 and 32-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the recitation “the ratio of fuel burning cylinders to…reclaim cylinders” (l. 13) is indefinite because the claim does not previously recite plural “fuel burning cylinders”. Rather, the claim previously recites “at least one fuel burning cylinder” (l. 5).
Claim 1 is also indefinite because it first recites the broader limitation of “at least one fuel burning cylinder” (l. 5), but then recites the narrower limitation that “from one or…two fuel burning cylinders of the at least one fuel burning cylinder” (ll. 7-8). A broad limitation followed by a narrower limitation, within the same claim, renders the scope of the claim indefinite. Further, it is unclear whether the claim requires only “at least one” fuel burning cylinder, or just “one or…two” fuel burning cylinders, or “two” fuel burning cylinders.
Claim 2 is indefinite because it contradicts claim 1 from which it depends. Claim 1 is limited to a “1:2” ratio (see l. 13), but lines 1-4 of claim 2 recite two fuel burning cylinders and two reclaim cylinders, i.e., a 1:1 (or 2:2) ratio. A dependent claim cannot encompass a species/ embodiment that is excluded by its independent claim.
Claim 2 is indefinite because claim 1 is limited to “at least two…reclaim cylinders” (l. 6), but claim 2 recites the broader term “the at least one…reclaim cylinder” (ll. 2-3). Thus, claim 2 is inconsistent with claim 1, from which it depends. Further, a dependent claim cannot be broader than its independent claim in any respect.
Claim 2 is indefinite because claim 1 is limited to “at least two…routing members” (l. 10), but claim 2 recites the broader term “the at least one routing member” (l. 4). Thus, claim 2 is inconsistent with claim 1, from which it depends. Further, a dependent claim cannot be broader than its independent claim in any respect.
Claim 3 is indefinite because claim 1 is limited to “at least two…routing members” (l. 10), but claim 3 recites the broader term “more than one routing member” (l. 2). Thus, claim 3 is inconsistent with claim 1, from which it depends. Further, a dependent claim cannot be broader than its independent claim in any respect. Also, it is unclear how the “more than one routing member” of claim 3 relates to the “at least two…routing members” of claim 1.
Claim 5 is indefinite because it contradicts claim 1 from which it depends. Claim 1 is limited to a “1:2” ratio (see l. 13), but lines 1-4 of claim 5 recite two fuel burning cylinders and 
Claim 5 is indefinite because claim 1 is limited to “at least two…reclaim cylinders” (l. 6), but claim 5 recites the broader term “the at least one…reclaim cylinder” (ll. 2-3). Thus, claim 5 is inconsistent with claim 1, from which it depends. Further, a dependent claim cannot be broader than its independent claim in any respect.
Claim 5 is indefinite because it recites “the at least one…reclaim cylinder comprises…a second non-fuel burning cylinder” (ll. 2-4). It is unclear how one type of cylinder can be defined as comprising another type of cylinder. It appears that applicant inadvertently failed to change “non-fuel burning” to “reclaim” at line 4.
In claim 5, the term “the first and second pistons” (l. 6) lacks proper antecedent basis. Note that claim 5 introduces two sets of first and second cylinders, but not first and second “pistons”. Even if “first and second pistons” are implied by the recitation of first and second cylinders, it is unclear which of the two sets of cylinders (i.e, the fuel burning cylinders or the reclaim cylinders) comprises the recited “first and second pistons”. It appears that “the first and second pistons” (l. 6) should read “the pistons of the first and second [pistons] fuel burning cylinders”.
Claim 7 is indefinite because it contradicts claim 1 from which it depends. Claim 1 is limited to a “1:2” ratio (see l. 13), and claim 1 requires “at least two…reclaim cylinders” (l. 6). However, claim 7 requires “a first reclaim cylinder and a second reclaim cylinder” (l. 2 of claim 6, from which claim 7 depends), and “a first fuel burning cylinder and a second fuel burning cylinder” (claim 7, l. 2), i.e., a 1:1 (or 2:2) ratio. A dependent claim cannot encompass a species/embodiment that is excluded by its independent claim.
Claim 10 is indefinite because it requires the first and second reclaim cylinders to function “without compressing and igniting the exhaust within their respective cylinders” (ll. 3-4). As explained in the specification, pressure is created within the reclaim cylinders such that pressure increases within the reclaim cylinders during engine operation. See, for example, col. 6, ll. 46-47, col. 6, ll. 63-65, col. 7, l. 15, col. 7, l. 61, col. 8, ll. 1-2, col. 8, ll. 16-17, and col. 8, l. 60. Further, col. 9, ll. 1-6 specifically states that interaction between the injected liquid nitrogen and the transferred exhaust gas within the reclaim cylinders “will increase the pressure of the gases within the reclaim cylinder still higher”. Accordingly, the specification describes an 
Also with respect to claim 10, as explained above, the original disclosure defined the reclaim cylinders as “reclaim exhaust burning cylinders”, and also described the reclaim cylinders as functioning “without any extra fuel burn”. See col. 1, l. 53; col. 4, ll. 10-13 of Patent No. 9,611,783. Thus, the reclaim cylinders were originally disclosed to be “exhaust burning”, while functioning “without any extra fuel burn”. Since some fuel is inherently present in the exhaust, the “exhaust burning” reclaim cylinders function to burn some of the fuel present in the exhaust. Further, the reclaim cylinders cannot be “exhaust burning” without igniting the exhaust within their respective cylinders, i.e., ignition necessarily precedes burning. Accordingly, the “without…igniting the exhaust” limitation of claim 10 fails to conform to the description of the invention provided by the original disclosure.
In claim 11, the recitation “the first and second…reclaim cylinders are configured to receive exhaust through their respective intake ports when their respective pistons are at or near the top of…an intake stroke” is indefinite because it is inconsistent with the specification. As explained above, the reclaim cylinders are not disclosed as receiving exhaust gas when (i.e., at a specific point in time in which) their respective pistons are at or near TDC (i.e., their position at or near the top of an intake stroke). Rather, the reclaim cylinders are disclosed as receiving exhaust gas during 40% of the travel of their respective pistons downward from TDC. Accordingly, claim 11 fails to conform to the description of the invention provided by the original disclosure.
In claim 12, the recitation “the ratio of fuel burning cylinders to non-fuel burning cylinders” (l. 11) is indefinite because the claim does not previously recite plural “fuel burning cylinders”. Rather, the claim previously recites “at least one fuel burning cylinder” (l. 3).
Claim 12 is indefinite because it introduces first and second reclaim cylinders (see ll. 7-8), but then refers to “non-fuel burning cylinders” (l. 11). The ratio defined at line 11 is unclear since the claim does not require the use of any “non-fuel burning cylinders”. It appears that applicant inadvertently failed to change “non-fuel burning” to “reclaim” at line 11.

In claim 14, the term “the received exhaust” (l. 3) lacks proper antecedent basis because the exhaust is not previously defined as being “received”.
Claim 15 is indefinite because it contradicts claim 12 from which it depends. Claim 12 is limited to a “1:2” ratio (see l. 11), and claim 12 requires “at least a first…reclaim cylinder and a second reclaim cylinder” (l. 6). However, claim 15 requires “a first fuel burning cylinder and a second fuel burning cylinder” (l. 2), which together with the first and second reclaim cylinders of claim 12 covers a 1:1 (or 2:2) ratio. A dependent claim cannot encompass a species/embodiment that is excluded by its independent claim.
In claim 15, the term “the first and second pistons” (l. 6) lacks proper antecedent basis. Note that claims 12 and 15 introduce two sets of first and second cylinders, but not first and second “pistons”. Even if “first and second pistons” are implied by the recitation of first and second cylinders, it is unclear which of the two sets of cylinders (i.e, the fuel burning cylinders or the reclaim cylinders) comprises the recited “first and second pistons”. It appears that “the first and second pistons” (claim 15, l. 6) should read “the pistons of the first and second [pistons] fuel burning cylinders”.
In claim 18, the recitation “directing exhaust…is performed when the respective piston…is at or near the top of…an intake stroke” is indefinite. See the explanation above with respect to claim 11.
In claim 32, the term “one or more one fuel burning cylinders” (l. 5) is indefinite because it is unclear how the limitation can be limited to both “one or more” and “one”. It appears that “one or more one” should read “one or more”.
In claim 32, the recitation “a ratio of the number of fuel burning cylinders to the number of reclaim cylinders” (l. 11) is indefinite because the claim does not previously require the use of plural “fuel burning cylinders”. Rather, the claim previously recites “one or more…fuel burning cylinders” (l. 5).
In claim 32, the recitation “a ratio…is an integer ratio of 1 to more than 1, for an engine having a number of cylinders in the range 3-8” (ll. 11-13) is indefinite because it is unclear what limitation is defined by the qualifying phrase “for an engine having a number of cylinders in the range 3-8”. Such a qualifying phrase could mean that the claim requires the recited ratio only when an engine has 3-8 cylinders, but does not require the recited ratio when an engine has a different number of cylinders. Such a potential/hypothetical qualifier creates confusion as to the scope of the claim because it is unclear whether or not the claim is actually limited to the recited limitation.
In claim 36, the recitation “the ratio of fuel burning cylinders to reclaim cylinders” (l. 14) is indefinite because the claim does not previously require the use of plural “fuel burning cylinders”. Rather, the claim previously recites “at least one fuel burning cylinder” (l. 3).
In claim 36, the recitation “the ratio…is an integer ratio of 1 to more than 1, where the engine has a number of cylinders in the range 3-8” (ll. 14-15) is indefinite because it is unclear what limitation is defined by the qualifying phrase “where the engine has a number of cylinders in the range 3-8”. Such a qualifying phrase could mean that the claim requires the recited ratio only when an engine has 3-8 cylinders, but does not require the recited ratio when an engine has a different number of cylinders. Such a potential/hypothetical qualifier creates confusion as to the scope of the claim because it is unclear whether or not the claim is actually limited to the recited limitation.
Claims 4, 6, 8, 9, 13, 16, 17 and 33-35 are included in this rejection because of their dependencies.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Anger”
US Patent No. 4,321,892

“Duckworth”
US Patent No. 4,068,628

“Liston”
US Patent No. 3,180,078

“McCrum”
US Patent No. 4,159,700

“Morrison ‘815”
US Patent No. 8,850,815 B2

“Morrison ‘928”
WO Publication No. 2009/055928 A1

“Moulin”
FR Publication No. 2 497 541 A1 (with English translation)

“Schmitz”
US Patent No. 6,553,977 B2


US Patent No. 5,056,471

“Voisin”
US Publication No. 2010/0077987 A1



Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 6:  As best understood, claims 1-6, 12-16, 18 and 32-36 are rejected under 35 U.S.C. 102 as anticipated by Voisin or, in the alternative, under 35 U.S.C. 103 as obvious over Voisin.
As explained above, the effective filing date of claims 1-4, 6, 12, 13, 15, 16, 18 and 32-36 is November 25, 2009, and the effective filing date of claims 5 and 14 is July 8, 2014. Therefore, Voisin qualifies as prior art under 35 U.S.C. 102(a)(2) for claims 1-4, 6, 12, 13, 15, 16, 18 and 32-36, and as prior art under 35 U.S.C. 102(a)(1) for claims 5 and 14.
In the embodiment of Fig. 1, Voisin discloses an internal combustion engine, comprising:
Two fuel-burning cylinders 32, 34 having pistons 50 driven in a four-stroke fashion and out of phase by 360°, intake ports controlled by intake valves 40 for receiving fuel for compression and ignition in the cylinders 32, 34, and exhaust ports controlled by exhaust valves 42 for expelling exhaust gas from the cylinders 32, 34. See ¶¶ 0022-0025, 0030.
One reclaim cylinder 33 having a piston 50 driven in a 2-stroke fashion and out of phase with the fuel-burning cylinders 32, 34 by 180°, intake ports controlled by intake valves 48, and an exhaust port (not shown) controlled by an exhaust valve (not shown, but similar to the exhaust valves 42). See ¶¶ 0022, 0025, 0030-0031.
Routing members in the form of exhaust lines 46, 46 that route the exhaust gas from the exhaust ports of the fuel-burning cylinders 32, 34 to the intake ports of the reclaim cylinder 33 such that the reclaim cylinder 33 receives the exhaust gas from the fuel-burning cylinders 32, 34 to drive its piston 50 using heat energy of the received exhaust gas. See ¶¶ 0024-0025, 0030, 0033.
A water injection system 70 that injects water into the exhaust lines 46 or into the reclaim cylinder 33 such that the water vaporizes in the presence of the exhaust gas to increase the torque generated by expansion of the exhaust gas in the reclaim cylinder 33. See ¶¶ 0026-0028, 0033.
Thus, in the embodiment of Fig. 1, the ratio of fuel-burning cylinders to reclaim cylinders is 2:1. However, Voisin teaches the alternative embodiment of Fig. 6 in which the ratio of fuel-burning cylinders to reclaim cylinders is 1:2. That is, the Fig. 6 embodiment includes one fuel-burning cylinder 504 that delivers exhaust gas to two reclaim cylinders 502, 502 via exhaust lines 19, 19, with the reclaim cylinders 502, 502 being out of phase with each other by 180°. See ¶¶ 0044-0045. Similar embodiments having a 1:2 ratio of fuel-burning cylinders to reclaim cylinders are shown in Figs. 9-10. See ¶¶ 0056, 0061, 0063.
Voisin teaches the further alternative embodiment of Fig. 7 that includes two fuel-burning cylinders 706, 706 that deliver exhaust gas to two first-stage reclaim cylinders 704, 704 which in turn deliver exhaust gas to two second-stage reclaim cylinders 702, 702. See ¶ 0048. The Fig. 7 embodiment has a 2:4 or 1:2 ratio of fuel-burning cylinders to reclaim cylinders.
More broadly, Voisin teaches that:
“In other examples, N-two-stroke expansion cylinders can be coupled to M positioned four-stroke cylinders to create multiple cascades. Here, N and M are arbitrary numbers greater than or equal to 1.” See ¶ 0050.
“In a similar example, one four-stroke cylinder could feed N-number of two-stroke, secondary-power-stroke expansion cylinders, where N is an arbitrary but generally even number. This creates an adaptable system configuration where the engine wastes little to no heat and the final exhaust temperature is brought to an exceptionally low value.” See ¶ 0051.
Accordingly, Voisin discloses the 1:2 ratio required by claims 1 and 12 as well as the 1 to more than 1 ratio required by claims 32 and 36.
With respect to claims 1, 12, 32 and 36, the embodiment of Fig. 1 of Voisin has a common crankshaft 52, but Voisin teaches that other configurations can be used. See ¶ 0022. The embodiment of Fig. 6, having the claimed 1:2 ratio, has one such other configuration. Specifically, Voisin explains that it is desireable to provide gear reduction between the cranks of fuel burning and reclaim cylinders when using a 1:2 ratio so that the pistons of the two reclaim cylinders can operate at a lower speed than the pistons of the one fuel burning cylinder, which is necessary for the two reclaim cylinders to undergo four quarter exhaust strokes and four quarter power strokes for every two four-stroke cycles (or every 720 degree cycle) of the fuel burning cylinder. See ¶¶ 0044-0045. While this other crankshaft configuration provides for increased energy extraction in the Fig. 6 embodiment, POSITA would appreciate that the Fig. 6 embodiment could be used with the common crankshaft 52 of Fig. 1 albeit with less efficiency. Based on this understanding of POSITA, coupled with Voisin’s teaching that “other configurations can be used”, Voisin is considered to teach that a common crankshaft can be used in an engine having the claimed 1:2 (or 1 to more than 1) ratio. However, if Voisin is considered to fail to teach the use of the common crankshaft 52 in an engine with the claimed 1:2 (or 1 to more than 1) ratio, then POSITA would have found it obvious from the teachings of Voisin to use the common crankshaft 52 with the Fig. 6 embodiment. While recognizing a reduction in efficiency, POSITA would have been led to make this modification because the common crankshaft arrangement is simpler, smaller and less expensive. It is within the level of ordinary skill in the art to select between competing design criteria, e.g., greater efficiency at the cost of greater complexity v. less efficiency with less complexity.
With respect to claim 2, Voisin’s Fig. 7 embodiment includes first and second fuel-burning cylinders 706, 706, and first and second reclaim cylinders 704, 704, with exhaust lines 
With respect to claims 3 and 13, Voisin’s Fig. 6 embodiment includes the fuel-burning cylinder 504 having plural exhaust lines (routing members) 19, 19 such that exhaust from its respective exhaust ports is routed to the intake ports of both of the reclaim cylinders 502, 502. Further, the Fig. 7 embodiment includes the first and second fuel-burning cylinders 706, 706 routing exhaust gas to the first and second reclaim cylinders 704, 704. POSITA would appreciate that Voisin’s disclosure encompasses the fuel-burning cylinders 706, 706 of Fig. 7 functioning to route the exhaust gas to both of the reclaim cylinders 704, 704 in the same manner that the fuel-burning cylinder 504 of the Fig. 6 embodiment routes the exhaust gas to both of the reclaim cylinders 502, 502.
With respect to claims 4 and 33, Voisin’s Fig. 7 embodiment has two fuel-burning cylinders 706, 706 and four reclaim cylinders 704, 704, 702, 702 in a 6-cylinder engine. Further, such a ratio of cylinders is taught by Voisin in ¶¶ 0050-0051 (quoted above).
   With respect to claims 5, 6, 15 and 16, Voisin’s Fig. 7 embodiment includes first and second fuel-burning cylinders 706, 706, and first and second reclaim cylinders 704, 704. As also explained above, Voisin teaches that: (a) the fuel-burning cylinders have pistons driven in a four-stroke fashion such that their pistons are in timed sequence with each other but out of phase by a full 360°; and (b) the reclaim cylinders have pistons driven in a 2-stroke fashion and out of phase with the fuel-burning cylinders and with each other by 180° such that the reclaim cylinder pistons have a timing different from that of the fuel-burning cylinder pistons and from that of each other. 
With respect to claim 14, Voisin teaches that the reclaim cylinders receive the exhaust gas through their respective intake ports to drive their respective pistons without igniting the exhaust gas within their respective cylinders. See the above explanation, including the explanation of the expansion of the exhaust gas in conjunction with the vaporization of water (rather than ignition/combustion) to drive the pistons in the reclaim cylinders.
With respect to claim 18, Voisin teaches that the reclaim cylinders are configured to receive exhaust gas through their respective intake ports when their respective pistons are at or near top dead center (TDC). See the above explanation.

With respect to claim 35, Voisin teaches that “[water] injection can occur…” (¶ 0039), “...water injection would preferably be used with these embodiments” (¶ 0043), and “…a water supply source 535 may inject water…” (¶ 0046). From these teachings, POSITA would appreciate that the use of water injection is a preferable, but optional, feature. Thus, POSITA would appreciate that Voisin’s engines are not limited to the use of water injection. Further, in ¶ 0078, Voisin discusses potential problems associated with the use of water injection. Thus, even if Voisin is considered to fail to teach engine operation without water injection, POSITA would have appreciated that, in some cases, the problems associated with the use of water injection would make it desirable to operate the engine without water injection. Further, POSITA would appreciate that eliminating water injection would simplify and reduce the cost of the engine. For these reasons, POSITA would have been led, in at least some applications, to use Voisin’s engine without water injection.
With respect to claims 12 and 36, see the method of operation illustrated in Fig. 2 of Voisin and described in ¶ 0033. See also the above explanation.

GROUND 7:  As best understood, claims 7-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Voisin.
See GROUND 6 for a detailed discussion of Voisin. As explained in GROUND 6, Voisin teaches that the reclaim cylinders have pistons driven in a 2-stroke fashion and out of phase with the fuel-burning cylinders and with each other by 180° such that the reclaim cylinder pistons have a timing different from that of the fuel-burning cylinder pistons and from that of each other.
With respect to claims 7, 8 and 17, Voisin fails to teach that the piston of one reclaim cylinder is 90° behind the piston of the other reclaim cylinder. 
While Voisin teaches a 180° phase difference for the pistons of the reclaim cylinders, POSITA possesses the ability to select other phase differences, such as the claimed phase difference of 90°. The selection of a specific parameter, given prior art general conditions, is 
	For these reasons, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Voisin by setting a phase difference of 90° between the pistons of the reclaim cylinders. 
With respect to claim 9, Voisin teaches that each of the pistons is movable within its respective cylinder to provide a power stroke, an exhaust stroke, and an intake stroke. See the explanation in GROUND 6.
With respect to claim 10, see the discussion with respect to claim 14 in GROUND 6. 
With respect to claim 11, see the discussion with respect to claim 18 in GROUND 6. 

GROUND 8:  As best understood, claims 3, 7-11, 17 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Voisin in view of Anger.
See GROUNDS 6 and 7 for a detailed discussion of Voisin. 
With respect to claim 3, Voisin fails to explicitly teach that the fuel-burning cylinders 706, 706 of the Fig. 7 embodiment function to route the exhaust gas to both of the reclaim cylinders 704, 704. However, as explained in GROUND 6, Voisin does teach that the fuel-burning cylinder 504 of the Fig. 6 embodiment routes the exhaust gas to both of the reclaim cylinders 502, 502.
Further, Anger teaches an engine comprising 4-cycle fuel-burning cylinders paired with one or more 2-cycle secondary expansion cylinders. The embodiment of Fig. 1 includes two 4-cycle fuel-burning cylinders 2a, 3a paired with one 2-cycle secondary expansion cylinder 1a to form a drive unit A, and two more 4-cycle fuel-burning cylinders 2b, 3b paired with another 2-cycle secondary expansion cylinder 1b to form a drive unit B. See col. 6, l. 60 to col. 7, l. 43. The 
Two smaller secondary expansion cylinders are merely the functional equivalent of one larger secondary expansion cylinder. See col. 1, ll. 48-68.
Replacing one secondary expansion cylinder with two second expansion cylinders involves simply a duplication of cylinders and a modified parallel connection. See col. 8, ll. 41-48.
As shown in Fig. 1 of Anger, exhaust manifold 50 delivers exhaust gas from both of the fuel-burning cylinders 2a, 2b to an intake manifold 54 in communication with both of the secondary expansion cylinders 1a, 1b. See col. 7, ll. 33-40. Likewise, exhaust manifold 52 delivers exhaust gas from both of the fuel-burning cylinders 3a, 3b to the intake manifold 54 in communication with both of the secondary expansion cylinders 1a, 1b. Again see col. 7, ll. 33-40. Thus, Anger teaches that each of the fuel-burning cylinders routes the exhaust gas to both of the secondary expansion cylinders 1a, 1b. POSITA would appreciate that the same would be true of the modified Fig. 1 embodiment described at col. 8, ll. 38-48.
From the teachings of Voisin concerning the Fig. 6 embodiment, and from the additional teachings of Anger, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the Fig. 7 embodiment of Voisin such that the fuel-burning cylinders 706, 706 function to route the exhaust gas to both of the reclaim cylinders 704, 704, e.g., using exhaust and intake manifolds as taught by Anger, because this allows the exhaust gas to be more evenly distributed to the reclaim cylinders and enables more of the heat to be extracted from the exhaust gas since both of the reclaim cylinders can receive the exhaust gas from each of the fuel-burning cylinders.
With respect to claims 7, 8 and 17, see the explanation with respect to these claims in GROUND 7. Further, Anger teaches a timing sequence similar to that of Voisin. Specifically, when two drive units A, B are used, Anger teaches they should be operated 180° out of phase (since 360° ÷ 2 drive units = 180°). See col. 7, ll. 7-17; col. 8, ll. 5-37; col. 10, ll. 54-63. However, Anger also teaches that “variations can be made” to the disclosed timing sequence. See 
From these teachings of Anger, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Voisin by using four drive units (which Anger explains as a mere functional equivalent and/or a mere duplication), with each drive unit having Voisin’s 1:2 cylinder ratio, and with the four drive units operated 90° out of phase because this: (a) allows for an increase in the torque output of the engine (due to the increased number of drive units); (b) alternatively, amounts to a mere functional equivalent of one or more larger drive units; and (c) provides for proper operation and even torque distribution (since 360° ÷ 4 drive units = 90°). Further, the selection of a specific parameter, given prior art general conditions, is recognized to be within the level of ordinary skill in the art. 
With respect to claims 9-11, see the explanation with respect to these claims in GROUND 7.
With respect to claim 35, Anger teaches an alternative to the water injection of Voisin. Specifically, Anger teaches that air can be delivered to, i.e., injected into, the secondary expansion cylinders 1a, 1b. See Fig. 1; col. 7, l. 63 to col. 8, l. 4. From this teaching of Anger, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Voisin by using air injection in place of water injection because the substitution of one well-known alternative for another is generally recognized to be within the level of ordinary skill in the art. Further, air injection does not suffer from the disadvantages of water injection discussed in ¶ 0078 of Voisin.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP 608.01(o). Specifically, the specification fails to describe:
The new matter explained in item 12 above.
A ratio of fuel-burning to reclaim cylinders that is an integer ratio of 1 to more than 1 in engines having “a number of cylinders in the range 3-8” (claim 32, ll. 11-13; claim 36, ll. 14-15).
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. The following features must be shown or canceled from the claims:
Cylinders having “an intake port, and an exhaust port” (claim 1, l. 4; claim 32, l. 4).
“[At] least…two routing members configured to route exhaust…” (claim 1, ll. 10-12). Note that the drawing figures only show arrows as representations of routing members. Actual routing members, i.e., actual structural members for routing, are not shown.
A 1:2 ratio of fuel-burning to reclaim cylinders (claim 1, l. 13; claim 12, l. 11).
A “first routing member that routes at least a portion of the exhaust from the first fuel burning cylinder to the first…reclaim cylinder and a second routing member that routes at least a portion of the exhaust from the second fuel burning cylinder to the second…reclaim cylinder” (claim 2, ll. 4-8).
Fuel-burning cylinders having “more than one routing member such that exhaust from their respective exhaust ports is routed to the intake ports of both of the first and second…reclaim cylinders” (claim 3).
A 2:4 ratio of fuel-burning to reclaim cylinders (claim 4).
A ratio of fuel-burning to reclaim cylinders that is an integer ratio of 1 to more than 1 (claim 32, ll. 11-12; claim 36, ll. 14-15).
Engines having 3, 5, 6, 7, and 8 cylinders (claim 32, ll. 12-13; claim 33; claim 36, l. 15).

The objection to the drawings will not be held in abeyance. No new matter should be entered.

Pertinent Prior Art
The following prior art of record is considered pertinent to applicant’s disclosure.

See the detailed discussion of the teachings of Morrison ‘928 in item 21 (pp. 21-23) of the prior Office action mailed on August 14, 2020.

Morrison ‘815 is a U.S. equivalent of Morrison ‘928. Morrison ‘815 is cited because it has an earlier prior art date than Morrison ‘928 for the claims to which applicant is entitled to priority to prior Application No. 12/953,886.

See the detailed discussion of the teachings of Duckworth, Liston, McCrum, Moulin, Schmitz, and Van Husen in items 31-36 (pp. 29-30) of the prior Office action mailed on August 14, 2020.

Response to Arguments
Applicant’s arguments filed on February 16, 2021 have been fully considered. Some of applicant’s arguments are moot in view of the new grounds of rejection set forth above, which were necessitated by applicant’s amendments.

With respect to the domestic priority claim, applicant argues that the “without compressing and igniting” limitations of claim 10 and 14 are supported by the original disclosure of “reclaim” cylinders. This argument fails for the reasons given in item 14 above.

With respect to the rejection under 35 USC 112(a) for lack of adequate written description, applicant argues that the examiner has not made a prima facie case of inadequate written description. The examiner disagrees for the reasons detailed in items 23-30 above.
Applicant further argues that routing members, such as hoses, pipes and manifolds, are conventional and known in the art. Again this argument fails for the reasons detailed in items 23-30 above. While exhaust manifolds and headers are conventional and known in the art, applicant’s disclosure fails to describe the necessary modifications to such conventional structures in order to enable the selectively distribution of exhaust from fuel burning to reclaim cylinders in the manner required for the disclosed functioning of the claimed invention. See the further analysis in GROUND 3A (item 29). Further, the examiner notes that hoses are not typically used for routing exhaust gases due to the high temperatures involved. This fact counters the assertion that known hoses constitute conventional structure for use in the claimed invention.
Applicant additionally argues that it would be clear to POSITA that the disclosed embodiment of Figs. 1-13 could be modified by omitting one of the fuel burning cylinders without modifying the piston timing or modifying the routing members. This argument is not persuasive for the reasons given in GROUND 3B (item 30).

With respect to the rejection under 35 USC 112(b), applicant argues that it is commonplace and, therefore, definite to use the plural nouns in defining a ratio even though the claim does not require a plurality of the elements named. The examiner disagrees because the recitation of plural fuel burning cylinders renders the claim indefinite when the claim is not limited to the use of plural fuel burning cylinders.
Applicant also argues that claims 2, 5, 9 and 15 do not contradict the 1:2 ratio required by claims 1 and 12. This argument is not persuasive for the reasons given in GROUND 5 (item 35). A dependent claim cannot encompass a species/embodiment that is excluded by its independent claim.
Applicant argues that the “without compressing and igniting” limitations of claim 10 and 14 are definite. This argument fails for the reasons given in GROUND 5 (item 35).

With respect to the prior art rejections, applicant argues that Voisin fails to teach (or suggest) a common crankshaft. The examiner disagrees for the reasons given in GROUND 6 (item 39).

With respect to the drawing objection, applicant argues that Fig. 3 illustrates a 1:2 ratio of fuel burning to reclaim cylinders. This argument fails because Fig. 3 shows four total cylinders, not three, and because Fig. 3 shows two fuel-burning cylinders functioning in conjunction with two reclaim cylinders, which is a 2:2 or 1:1 ratio.

Final Action
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail2 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /rds/



APPENDIX A

[AltContent: textbox (Fuel Burning Cylinder(s))][AltContent: textbox (Reclaim Cylinders)][AltContent: textbox (1:2 Ratio of Fuel Burning to Reclaim Cylinders)]

APPENDIX B
[AltContent: textbox (Fuel Burning Cylinder(s))][AltContent: textbox (Reclaim Cylinders)][AltContent: textbox (1:>1 Ratio of Fuel Burning to Reclaim Cylinders (with 3-8 Cylinders))]


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the disclosure as it appears in Patent No. 9,611,783.
        2 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.